DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered. 
Response to Amendments
Applicant's amendments to claim 139, filed 5/16/2022, has been entered. Claims 65-69, 71-87, 89-91 and 93-139 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 65-69, 71-72, 75-76, 91, 93-96, 98-107, 117-130 and 133-136 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Quinn et al (1997, U.S. Patent 5,695,996) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6), Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Gemmiti et al (U.S.PGPUB 20050009179) and Bermudez et al (2002, Infection and Immunity, 70(1): 140-146).
Regarding claims 65, 91, 93-96, 126, 129-130 and 133-136, Quinn teaches a method comprising providing an artificial organ system comprising an endothelial cell layer, an epithelial cell layer and an artificial microporous membrane disposed between and in direct contact with the endothelial cell layer and epithelial cell layer such that the membrane has an endothelial side and an epithelial side, and wherein the system is located within a vessel (see col. 2, lines 42-48); reads on organized barrier. Regarding claims 66, 91, 93-96, 129-130 and 133-136, Quinn teaches the membrane comprising the layer of cells is in a fluid culture medium with sufficient space below and above the membrane (see col. 4, lines 45-60). Regarding claims 65-68, 91, 93-96, 126, 129-130 and 133-136, Quinn provides an example where the membrane had a pore size of 3 microns (reads on “about 10 microns”), and wherein the epithelial cells form a layer in the upper chamber on the membrane, and the endothelial cells (HMEC-1) form a layer in the lower chamber on the bottom surface of the membrane, and that the bilayer was ready for use after 15-20 days of culture (see col. 8, lines 2-25). Regarding claims 65, 91, 93-96, 129-130 and 133-136,  Quinn teaches when epithelial cells were added to the chambers after the endothelial monolayer was established on the top side of the membrane, the endothelial cells migrated through the pores to the basal (endothelial) side of the membrane where they remained (see col. 8, lines 31-35). Regarding claim 65, Quinn teaches the cells can form polarized monolayers (see col. 15). Regarding claims 75 and 76, Quinn teaches in preferred embodiments, that the membrane is coated with material including collagen, laminin, and fibronectin (see col. 4, lines 38-44).   
While Quinn teaches the endothelial cells are the pulmonary endothelial cells HMEC-1, Quinn does not teach that the epithelial cells are also lung cells (claims 69, and 120), or that they are alveolar epithelial cells (claims 71 and 90). Quinn does not teach the specifics of the device, such that it has two microchannels on either side of the membrane with two or more ports open to an exterior of the device (claims 65, 91, 105-107, 125-130 and 133-136). Quinn does not teach that fluid contains blood cells (claims 91 and 93-96). Quinn does not teach causing mechanical movement (stimuli) to the cells (claim 72). Quinn does not teach fluid flow to stimulate/maintain in vivo characteristics for a period of time (claim 99-104, 117-119, and 121-122). 
Regarding claims 65, 69, 71, 91, 93-96, 126-130 and 133-136, Nalayanda teaches in vitro models of the alveolo-pulmonary barrier consist of microvascular endothelial cells and alveolar epithelial cells cultured on opposing sides of synthetic porous membranes, but that simple models do not reflect the physiological microenvironment of pulmonary cells, wherein cells are exposed to a complex milieu of mechanical and soluble stimuli (see abstract). Regarding claims 69, 71-72, 91, 93-96, 120, 126-130 and 133-136, Nalayanda teaches using alveolar epithelial (A549) and microvascular endothelial (HMEC-1) cells within varying microfluidic environments, to induce sheer stress on the cells through media pressure (see abstract). Regarding claims 99-104, 117-119, 121-122, 126-130 and 133-136, Nalayanda teaches the cells can be cultured for three weeks (see page 326).
Regarding claims 65, 91, 93-96, 104-106, 123-124, 126-130 and 133-136, Allport teaches parallel plate-flow chamber used for leukocyte (blood cell) adhesion assays are known and used by those skilled in the art (see page 822). Regarding claims 65, 91, 93-96, 104-106, 123-124, 126-130 and 133-136, Allport teaches these parallel plate-flow chambers can be used with cells cultured such that leukocytes are flowed through chamber in the perfusion media over the cells (see page 822); since Allport teach fluid flowing over the chamber, there is a source of fluid connected to the chamber and this connection reads on a port, and the exit port of the fluid flow reads on a second port. Regarding claims 65, 91, 93-96, 104-106, 123-124, 126-130 and 133-136, Allport provides examples wherein the cells on the surface in the channel wherein the fluid is flowing are endothelial cells and wherein the cell in the fluid flow are neutrophils (blood cells) (see abstract and page 822). 
Gemmiti is drawn to a dual chambered, one chamber above and one below the cells or tissue construct, to that allows for application of biochemical and/or biomechanical stimuli to each side of the cells or tissue construct (see abstract). Regarding claims 65, 91, 93-96, 104-106, 123-124, 126-130 and 133-136, Gemmiti teaches the dual chamber design allows for exposure of both sides of the cells on a membrane to biochemical and biomechanical stimuli, and also allows for exposure of each side of the of the membrane to different biochemical or biomechanical stimuli (see paragraph [0017]); this means it is capable of fluid flow on one side of the membrane. Regarding claims 65, 91, 93-96, 104-106, 123-124, 126-130 and 133-136, Gemmiti teaches the dual chamber design thus allows for different flow of materials above and below a membrane that the dual chamber design allows for application of shear stress (see paragraphs [0017] and [0036]).  Regarding claims 65, 91, 93-96, 104-106, 123-124, 126-130 and 133-136, Gemmiti teaches the device has inlet and outlet ports and that the dual chamber design allows additional ports and perfusion lines as needed (see paragraphs [0026] and [0036]).
Regarding claims 65, 91, 126, 129, 133 and 135, Bermudez teaches lung tissue models comprising polarized monolayers of epithelial cells and endothelial cells on either side of a porous membrane can be used to mimic the interface between epithelium and endothelium (see abstract and results section); reads on organized barrier. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using a polarized monolayer Nalayanda’s lung epithelial cells in Quinn’s lung tissue mimic because Nalayanda teaches the lung epithelial cells are compatible with Quinn’s lung endothelial cells and Bermudez teaches that polarized monolayers are useful in lung models.  A person of ordinary skill in the art would have had a reasonable expectation of success in causing mechanical stimuli to Quinn’s lung tissue mimic using a parallel chamber device for controlling fluid flow for tissue mimics because Allport and Gemmiti establish such a device is useful for controlling fluid flow for cell and tissue based assays. The skilled artisan would have been motivated to use a polarized monolayer of Nalayanda’s lung epithelial cells and causing mechanical stimuli to the cells using parallel chamber device in Quinn’s method because Nalayanda teaches the use of these cells together with mechanical stimuli allows the system to better model the alveolo-pulmonary barrier. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 73 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn et al (1997, U.S. Patent 5,695,996) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6)), Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Gemmiti et al (U.S.PGPUB 20050009179) and Bermudez et al (2002, Infection and Immunity, 70(1): 140-146) as applied to claims 65-69, 71-72, 75-76, 91, 93-96, 98-107, 117-130 and 133-136 above, and further in view of Kawaguchi et al (1992, U.S. Patent 5,151,362).
The teachings of Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez are discussed and relied upon above.
Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez do not teach the mechanical movement caused by the fluid flow is created by a pressure source connected to a computer (claim 73).
Kawaguchi teaches a method of culturing cells wherein the movement of nutrient sources, cell wastes, or the product produced by the culture cells, moves between a first zone and a second zone via a septum having a pore size large enough to permit cells to permeate through said septum (see col. 3, lines 25 to 30). Regarding claim 73, Kawaguchi teaches that the flow rate of the media is controlled by a computer, and that liquid flow generates a hydrostatic pressure difference between the first and second zones (see col. 5, lines 23-50).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Kawaguchi’s computer to control the fluid flow in Quinn’s system in view of Nalayanda, Allport, Gemmiti and Bermudez because Kawaguchi teaches the flow rate of the media can be controlled by a computer. The skilled artisan would have been motivated to use Kawaguchi’s computer to control the fluid flow in Quinn’s system in view of Nalayanda, Allport, Gemmiti and Bermudez because Kawaguchi specifically highlights that a computer is useful for this process.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 74 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn et al (1997, U.S. Patent 5,695,996) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6)) Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Gemmiti et al (U.S.PGPUB 20050009179), Bermudez et al (2002, Infection and Immunity, 70(1): 140-146) and Kawaguchi et al (1992, U.S. Patent 5,151,362) as applied to claims 65-69, 71-73, 75-76, 91, 93-96, 98-107, 117-130 and 133-136  above, and further in view of Anderson et al (1987, U.S. Patent 4,649,118).
The teachings of Quinn in view of Nalayanda, Allport, Gemmiti, Bermudez and Kawaguchi are discussed and relied upon above.
Quinn in view of Nalayanda, Allport, Gemmiti, Bermudez and Kawaguchi do not teach the pressure source creates a vacuum (claim 74).
Anderson teaches a method and apparatus for maintaining cells in suspension in a nutrient medium and for continuously removing expended medium from the cells (see col. 1, lines 5-11). Regarding claim 74, Anderson teaches liquid medium may be directed through a filter by pressurizing the contents of the culture vessel and allowing this pressure to force the liquid through the filter by applying a vacuum pressure through a vacuum pump (see col. 4, lines 58-65).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Anderson’s vacuum as the pressure source in view of Nalayanda and Kawaguchi for Quinn’s tissue mimicking culture in view of Nalayanda, Allport, Gemmiti and Bermudez because Anderson teaches the use of vacuums as pressure sources in cell culture. The skilled artisan would have been motivated to use Anderson’s vacuum as a pressure source in view of Nalayanda and Kawaguchi for Quinn’s tissue mimicking culture in Quinn’s system in view of Nalayanda, Allport, Gemmiti and Bermudez because Anderson teaches liquid medium may be directed through a filter (porous septum) by pressurizing the contents of the culture vessel and allowing this pressure to force the liquid through the filter by applying a vacuum pressure through a vacuum pump.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 77-87, 89-90, 97 and 131-132 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn et al (1997, U.S. Patent 5,695,996) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6)) Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Gemmiti et al (U.S.PGPUB 20050009179) and Bermudez et al (2002, Infection and Immunity, 70(1): 140-146) as applied to claims 65-69, 71-72, 75-76, 91, 93-96, 98-107, 117-130 and 133-136  above, and further in view of Colón et al (2004, Congress on Biofluid Dynamics of Human Body Systems at University of Puerto Rico, E1-E34, Mayagüez) and LeDuc et al et al (U.S.PGPUB 20060270023).
The teachings of Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez are discussed and relied upon above. 
Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez do not specially teach that the mechanical movement is movement of the membrane (claims 77-87, 89-90 and 131-132), or the properties of the membrane (claims 82-85). Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez do not teach the second fluid comprising blood cells is blood (claim 97).
Regarding claims 77-87, 89-90 and 131-132, Colón teaches in vitro modeling for membranes, such as the alveoli membrane, that are deformable and elastic, wherein their motion is coupled to the fluid motion (see page E-22, and Table 1. Alveolar fluid characteristic on page E-7). Regarding claims 77-87, 89-90 and 131-132, an elastic deformable membrane reads on a membrane that is able to expand and contract, and stretch along a plane. Regarding claim 97, Colón teaches that in vivo, blood flows into the alveoli (see col. 2 on page E1).
Regarding claims 77-87, 89-90 and 131-132, LeDuc teaches an elastic membrane for adherent cell culture (see paragraphs [0014] and [0015]). Regarding claims 77-87, 89-90 and 131-132, LeDuc teaches that pressure from fluid can be used to deform elastic membranes (see paragraph [0037]).
A person of ordinary skill in the art would have had a reasonable expectation of success in using LeDuc’s elastic membrane in view of Colón in Quinn’s tissue mimic in the parallel chamber system taught by Allport and Gemmiti because Colón teaches the alveoli membrane is deformable and elastic, wherein their motion is coupled to the fluid motion and LeDuc teaches fluid induced deformation can be done in vitro. The skilled artisan would have been motivated to use LeDuc’s elastic membrane in view of Colón in Quinn’s tissue mimic in the parallel chamber system taught by Allport and Gemmiti because Nalayanda teaches the use of mechanical stimuli through media flow allows the system to better model the alveolo-pulmonary barrier, and Nalayanda teaches that in vitro systems should mimic the in vivo tissue.
A person of ordinary skill in the art would have had a reasonable expectation of success in using a solution that includes blood in Quinn’s tissue mimic in the parallel chamber system taught by Allport and Gemmiti because Colón teaches that in vivo, blood flows into the alveoli. The skilled artisan would have been motivated to use a solution that includes blood in Quinn’s tissue mimic in the parallel chamber system taught by Allport and Gemmiti because Nalayanda teaches that in vitro systems should mimic the in vivo tissue.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 137-138 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn et al (1997, U.S. Patent 5,695,996) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6)), Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Gemmiti et al (U.S.PGPUB 20050009179) and Bermudez et al (2002, Infection and Immunity, 70(1): 140-146) as applied to claims 65-69, 71-72, 75-76, 91, 93-96, 98-107, 117-130 and 133-136 above, and further in view of Mul et al (2000, Journal of Leukocyte Biology, 68: 529-537) and as evidenced by Zen et al (2003, Current Opinion in Cell Biology, 15:557–564).
The teachings of Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez are discussed and relied upon above. 
Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez do not teach the third cells are immune cells that migrate through the endothelial layer to the apical surface of epithelial layer (claims 137-138).
Mul teaches lung tissue models comprising monolayers of epithelial cells and endothelial cells on either side of a porous membrane (see abstract). Regarding claims 137-138, Mul teach using this system to study lung inflammation by adding a third cell type, immune cells, and that the added immune cells in the fluid migrate through the endothelial layer to the apical surface of epithelial layer (see pages 529-531). Zen is cited solely as evidence that when immune cells transmigrate through epithelial layers that they adhere to the apical surface of the cells (see entire publication).
It would have been obvious to Quinn in view of Nalayanda, Allport, Gemmiti and Bermudez to add Mul’s immune cells to the system such that they can transmigrate the monolayers of epithelial cells and endothelial cells on either side of a porous membrane. A person of ordinary skill in the art would have had a reasonable expectation of success in adding Mul’s immune cells to the system such that they can transmigrate the monolayers of epithelial cells and endothelial cells on either side of a porous membrane, because Mul establishes that immune cells can be added to, and transmigrate thru, systems comprising monolayers of epithelial cells and endothelial cells on either side of a porous membrane. The skilled artisan would have been motivated to add Mul’s immune cells to the system such that they can transmigrate the monolayers of epithelial cells and endothelial cells on either side of a porous membrane because Mul establishes that this is useful for studying lung inflammation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 139 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn et al (1997, U.S. Patent 5,695,996) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6)), Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Gemmiti et al (U.S.PGPUB 20050009179), Bermudez et al (2002, Infection and Immunity, 70(1): 140-146), Mul et al (2000, Journal of Leukocyte Biology, 68: 529-537), and as evidenced by Zen et al (2003, Current Opinion in Cell Biology, 15:557–564) as applied to claims 65-69, 71-72, 75-76, 91, 93-96, 98-107, 117-130 and 133-138 above, and further in view of Colón et al (2004, Congress on Biofluid Dynamics of Human Body Systems at University of Puerto Rico, E1-E34, Mayagüez) and LeDuc et al et al (U.S.PGPUB 20060270023).
The teachings of Quinn in view of Nalayanda, Allport, Gemmiti, Bermudez, Mul and Zen are discussed and relied upon above. 
Quinn in view of Nalayanda, Allport, Gemmiti, Bermudez, Mul  and Zen do not specially teach that the mechanical movement is movement of the membrane.
Regarding claim 139, Colón teaches in vitro modeling for membranes, such as the alveoli membrane, that are deformable and elastic, wherein their motion is coupled to the fluid motion (see page E-22, and Table 1. Alveolar fluid characteristic on page E-7). Regarding claim 139, an elastic deformable membrane reads on a membrane that is able to expand and contract, and stretch along a plane. 
Regarding claim 139, LeDuc teaches an elastic membrane for adherent cell culture (see paragraphs [0014] and [0015]). Regarding claim 139, LeDuc teaches that pressure from fluid can be used to deform elastic membranes (see paragraph [0037]).
A person of ordinary skill in the art would have had a reasonable expectation of success in using LeDuc’s elastic membrane in view of Colón in Quinn’s tissue mimic in the parallel chamber system taught by Allport and Gemmiti because Colón teaches the alveoli membrane is deformable and elastic, wherein their motion is coupled to the fluid motion and LeDuc teaches fluid induced deformation can be done in vitro. The skilled artisan would have been motivated to use LeDuc’s elastic membrane in view of Colón in Quinn’s tissue mimic in the parallel chamber system taught by Allport and Gemmiti because Nalayanda teaches the use of mechanical stimuli through media flow allows the system to better model the alveolo-pulmonary barrier, and Nalayanda teaches that in vitro systems should mimic the in vivo tissue.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant highlights the deficiency statements regarding the primary reference Quinn. Applicant then alleges that Quinn only teaches polarized layers of cells in reference to other publications, and that Quinn does not teach that Quinn’s cells are polarized. However, as stated above, the Bermudez reference is cited for teaching lung tissue models comprising polarized monolayers of epithelial cells and endothelial cells on either side of a porous membrane can be used to mimic the interface between epithelium and endothelium. Therefore this limitation is obvious over the Bermudez reference.  
Applicant then summarizes the teachings of the secondary reference Nalayanda, and alleges that (1) Nalayanda does not teach a membrane as the first sentence of Nalayanda refers to prior art not Nalayanda’s system, (2) Nalayanda does not teach culturing endothelial cells and epithelial cells forming an organized barrier, (3) that there is no motivation to use Nalayanda’s fluid flow in Quinn’s static system, and (4) that Nalayanda does not teach transmigration of immune cells. However, again, the first sentence in the Nalayanda publication is “[i]n vitro models of the alveolo-pulmonary barrier consist of microvascular endothelial cells and alveolar epithelial cells cultured on opposing sides of synthetic porous membranes”. While the applicant points out that this teaching of Nalayanda is in reference to prior established models, and that Nalayanda exemplifies another model focusing on the mechanical stimulation of the cells, this does not render Nalayanda’s irrelevant to the instant claims. The rejection above does not assert that Nalayanda exemplified a method of using a system with all the claimed features, but rather that the system is obvious over Quinn in view of Nalayanda, Allport and Gemmiti. Again, the primary reference Quinn teaches artificial organ system comprising an endothelial cell layer, an epithelial cell layer and an artificial microporous membrane disposed between and in direct contact with the endothelial cell layer and epithelial cell layer such that the membrane has an endothelial side and an epithelial side. This teaching is further supported by Nalayanda’s teaching that “[i]n vitro models of the alveolo-pulmonary barrier consist of microvascular endothelial cells and alveolar epithelial cells cultured on opposing sides of synthetic porous membranes”. Regarding the obviousness to use a system with fluid flow, while Nalayanda teaches the usefulness of fluid flow, it is the Allport and Gemmiti references that both teach the details of chambered fluid flow cell culture systems, and that said fluid flow cell culture systems are useful with cells cultured on either side of a membrane, and useful for applying mechanical stimuli. The rejections above are not over Quinn’s static system, but rather the secondary references’ teachings of models with fluid flow. With regard to applicant’s 4th argument directed to claim 137, as stated in the above rejections the Mul reference as evidenced by Zen is relied upon for rendering this limitation obvious. Therefore while applicant continues to highlight that Nalayanda alone does not teach all of the claimed features, each of the features that the applicant alleges are lacking in Nalayanda are taught by the other cited references.
Applicant highlights that neither Allport nor Gemmiti teach cells attached to both sides of the membrane. However, as stated above, it is the primary reference Quinn that teaches a method comprising providing an artificial organ system comprising an endothelial cell layer, an epithelial cell layer and an artificial microporous membrane disposed between and in direct contact with the endothelial cell layer and epithelial cell layer such that the membrane has an endothelial side and an epithelial side, and wherein the system is located within a vessel. Therefore this argument is not persuasive.  
Applicant alleges that because Bermudez uses a different culturing system and method, and does not teach a system with fluid flow, that Bermudez’s teachings of lung tissue models comprising polarized monolayers of epithelial cells and endothelial cells on either side of a porous membrane may not work in systems with fluid flow. Applicant does not provide any evidence to support this assumption. As stated in the above rejections, Bermudez’s teachings of lung tissue models comprising polarized monolayers of epithelial cells and endothelial cells. The rejection further states that a person of ordinary skill in the art would have had a reasonable expectation of success in using a polarized monolayer of Nalayanda’s lung epithelial cells in Quinn’s lung tissue mimic because Nalayanda teaches the lung epithelial cells are compatible with Quinn’s lung endothelial cells and Bermudez teaches that polarized monolayers are useful in lung models.  The rejection further states that a the skilled artisan would have been motivated to use a polarized monolayer of Nalayanda’s lung epithelial cells and causing mechanical stimuli to the cells using parallel chamber device in Quinn’s method because Nalayanda teaches the use of these cells together with mechanical stimuli allows the system to better model the lung alveolo-pulmonary barrier. Therefore since the applicant has not provided any evidence to support their opinion that Bermudez’s teachings of lung models cannot be applied to the other references’ teachings of lung models, this argument is not persuasive. 
Applicant alleges that Nalayanda teaches away form both Quinn’s system and the claimed system because Nalayanda highlights that static systems with cells on either side of the membrane do not reflect the physiological microenvironment wherein cells are exposed to mechanical stimuli. Applicant highlights that Nalayanda’s system does not include cells on either side of the membrane, and alleges this evidence that such systems are inferior. The examiner agrees that Nalayanda provides motivation for including mechanical stimuli in lung tissue mimic systems and this is why the Nalayanda reference was cited. While the applicant is also correct that Nalayanda does not teach using the mechanical stimuli with the established systems wherein cells are cultured on either side of the membrane, it is the other secondary references that provide a reasonable expectation of success in incorporating Nalayanda’s beneficial mechanical stimuli with Quinn’s lung tissue mimic system comprising cells on either side of a membrane. As stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in causing mechanical stimuli to Quinn’s lung tissue mimic using a parallel chamber device for controlling fluid flow for tissue mimics because Allport and Gemmiti establish such a device is useful for controlling fluid flow for cell and tissue based assays. The skilled artisan would have been motivated to use a polarized monolayer of Nalayanda’s lung epithelial cells and causing mechanical stimuli to the cells using parallel chamber device in Quinn’s method because Nalayanda teaches the use of these cells together with mechanical stimuli allows the system to better model the alveolo-pulmonary barrier. Therefore contrary to the applicant’s assertion that Nalayanda teaches away from the claimed invention, the Nalayanda reference provides motivation to improve on Quinn’s static system. Therefore this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653